Citation Nr: 1437048	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-14 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the bilateral thumbs, claimed as secondary to a service-connected right ankle disability. 

2.  Entitlement to service connection for arthritis of the bilateral hands (other than the thumbs), claimed as secondary to a service-connected right ankle disability. 

3.  Entitlement to a higher initial rating for service-connected bilateral retinal detachment, rated as 10 percent disabling prior to November 18, 2010, and as 20 percent disabling from that date.

4.  Entitlement to an increased rating greater than 20 percent prior to January 12, 2005, and greater than 20 percent from December 1, 2005, for a service-connected right ankle disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to May 1961. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from October 1997, June 2003 and June 2005 rating decisions of the RO in Cleveland, Ohio.

A personal hearing was held at the RO in December 1998 before an RO hearing officer, and a transcript of this hearing is of record.

A personal hearing was held at the RO in June 2010 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The Board remanded the appeal in September 2010 for additional procedural and evidentiary development.  The case was subsequently returned to the Board.

Additional evidence was received from the Veteran in September 2010 and afterward.  As the Veteran's representative has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.  

While this case was on remand, in a December 2010 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection and 10 percent ratings for carpal tunnel syndrome (CTS) of the right and left wrists, and assigned a higher rating for service-connected bilateral retinal detachment, with a 10 percent rating effective January 30, 2004, and a 20 percent rating from November 18, 2010.  The appeal for a higher rating for the eye disability is therefore recharacterized as listed on the first page of this decision.  The Veteran's claim for a  higher initial rating for bilateral retinal detachment remains on appeal, as he is not in receipt of the highest possible rating throughout the rating period on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).  

The issue of entitlement to service connection for bilateral CTS is no longer in appellate status, as that claim has been granted, and the Veteran did not appeal the ratings or effective dates assigned in these decisions.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

It appears that the Veteran has raised the issues of entitlement to secondary service connection for a burn on his leg and a foot disability, and to an increased rating for a left ankle disability, but these issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The issue of entitlement to service connection for arthritis of the hands (other than the thumbs) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise that the current bilateral carpal metacarpal (CMC) joint arthritis of the left and right thumbs was caused by cane use for his service-connected ankle disabilities.

2.  The Veteran's service-connected right ankle disability was rated as 100 percent disabling for convalescence from January 12, 2005 to November 30, 2005.

3.  During the period prior to January 12, 2005, the Veteran's right ankle disability  was manifested by arthritis and pain, and was shown to be productive of no more than marked limited motion; there was no objective evidence of ankylosis or nonunion of the tibia and fibula with marked ankle disability. 

4.  During the period from December 1, 2005, the Veteran's right ankle disability is manifested by ankylosis of the joint, which is fixed in position at no more than 10 degrees of plantar flexion, and no more than 0 degrees of dorsiflexion; there was no objective evidence of nonunion of the tibia and fibula with marked ankle disability. 

5.  Prior to November 18, 2010, the Veteran's bilateral retinal detachment was manifested by corrected distant vision of 20/60 or better in each eye, without objective evidence of diplopia or visual field defect.

6.  From November 18, 2010, the Veteran's bilateral retinal detachment was manifested by corrected distant vision of 20/70 or better in each eye, without objective evidence of diplopia or visual field defect.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran's current bilateral CMC joint arthritis of the left and right thumbs is secondary to service-connected ankle disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013). 

2.  During the period prior to January 12, 2005, the criteria for a disability rating in excess of 20 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5271 (2013). 

3.  During the period from December 1, 2005, the criteria for a disability rating in excess of 20 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5270 (2013). 

4.  Prior to November 18, 2010, the criteria for a higher rating in excess of 10 percent for bilateral retinal detachment have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.75, 4.76, 4.76a, 4.84a, Diagnostic Codes 6008, 6061-6080 (2008).

5.  From November 18, 2010, the criteria for a higher rating in excess of 20 percent for bilateral retinal detachment have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.75, 4.76, 4.76a, 4.84a, Diagnostic Codes 6008, 6061-6080 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the claim for service connection for arthritis of the thumbs, the Board finds that the RO has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision as to this claim.

With regard to the appeal for a higher initial rating for service-connected bilateral retinal detachment, in cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the claim for an increased rating for the right ankle disability, the Board notes that the October 1997 rating decision on appeal was issued prior to the enactment of the VCAA in 2000.  The record reflects that after that decision and during the course of this very lengthy appeal, VA has made adequate efforts to notify the Veteran of the information and evidence needed to substantiate this claim.  

Additional notice was sent regarding the eye and ankle claims in January 2009, and the claims were most recently readjudicated in a December 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333. 

Moreover, the appellant has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, above and beyond this, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained service treatment records, assisted the Veteran in obtaining evidence, obtained VA and private medical records and records from the Social Security Administration (SSA), afforded the Veteran physical examinations, obtained medical opinions as to the etiology and severity of the claimed disabilities, and afforded the Veteran the opportunity to give testimony before the Board.

In September 2010 the claims was remanded for the Veteran to be afforded additional VCAA notice and VA medical examinations, and to obtain additional medical records.  Additional notice was sent in September 2010, the Veteran was afforded VA medical examinations in November 2010, and additional VA and private medical records were obtained.  The Board finds that the AOJ has substantially complied with its remand orders and no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); 

With respect to the claims for higher ratings, only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2013).  Here, the most recent VA compensation examinations for this condition were conducted in November 2010.  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174   (2007).  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the VA examinations are adequate as they provide the information needed to properly rate his eye and ankle disabilities.  38 C.F.R. §§ 3.327(a), 4.2.

The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The examinations were conducted by competent medical professionals.  In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms.  Further, the VA examination reports addressed the applicable rating criteria.  In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected psychiatric disorder to provide probative medical evidence for rating purposes.  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide these claims.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).

As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991). The Board concludes that the appellant was afforded adequate examinations. 

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the June 2010 Board hearing.

The Board has reviewed all of the evidence in the Veteran's claims file and electronic claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the appellant's claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service Connection for Arthritis of the Thumbs

The Veteran essentially contends that he has arthritis of both thumbs due to extended cane use for his service-connected right ankle disability.

Service connection is permissible on a direct basis for disability that was incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Certain diseases like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When determining service connection, all theories of entitlement - direct, presumptive and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

The evidence does not reflect, and the Veteran does not contend, that his bilateral thumb arthritis is related to active service or was manifest to a compensable degree within the first post-service year.  

The Veteran's service-connected disabilities include right ankle sprain, status post fusion, and left ankle arthritis.  Records on file, including medical records and statements from the Veteran, reflect that he used a cane for many years due to his service-connected ankle disabilities.  In January 2011, the Veteran reiterated his assertion that his cane use caused his current condition of the base of his thumbs.

A review of the evidence of record reflects that doctors have diagnosed the Veteran with bilateral carpal metacarpal (CMC) joint arthritis of the left and right thumbs.  See September 2002 letter from Dr. J., September 2010 letter from Dr. S., and a report of a November 2010 VA examination.  The first element of a service connection claim is met.  

By a September 2010 letter, the Veteran's treating physician, M.C.S., MD, indicated that he had treated him for upper extremity problems.  He diagnosed arthritis of the metacarpal joints of both of his thumbs.  He indicated that the Veteran's use of a cane was a significant contributing factor in both the development and worsening of his basilar thumb arthritis.  He stated that the Veteran was a fairly large gentleman with lower extremity injuries that required him to ambulate with a cane for a number of years, and that he believed that treatment for his basilar thumb arthritis should be allowed for this reason.  

In contrast, the November 2010 VA examiner reviewed the claims file and medical records, and opined that the Veteran's degenerative arthritis of the bilateral first CMC joints was less likely than not caused by his cane use due to his painful ankles.  The examiner stated that the use of a cane does not cause finger or base of thumb arthritis.

In light of the competent medical opinions discussed above, the Board finds that the medical and lay evidence concerning the determinative issue of whether the Veteran's bilateral CMC joint arthritis of the left and right thumbs was caused or aggravated by his extended use of a cane for his service-connected ankle disabilities is at least in relative equipoise, i.e., about evenly balanced for and against his claim.  Consequently, resolving all reasonable doubt in his favor concerning the origin of his bilateral CMC joint arthritis of the left and right thumbs, the Board finds that secondary service connection is warranted for this disorder.  38 C.F.R. §§ 3.102, 3.303, 3.310.  See also 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Increased Ratings 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2013).

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that the Veteran has been retired for many years, and has been in receipt of a total disability rating based on individual unemployability (TDIU) since December 18, 2003.

Increased Rating for a Right Ankle Disability 

The Veteran contends that his right ankle disability is more disabling than currently evaluated.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Rather, pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id., quoting 38 C.F.R. § 4.40. Moreover, once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

The Veteran underwent right ankle fusion surgery on January 12, 2005, and his 
right ankle disability was rated as 100 percent disabling for convalescence from January 12, 2005 to November 30, 2005.  The RO has rated this disability as 20 percent disabling both before and after this period, under Diagnostic Code 5010, pertaining to traumatic arthritis, and Diagnostic Code 5271, pertaining to limited motion of the ankle. 

According to Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013). 

When, however, the limitation of motion is non-compensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings will not be combined with ratings based on limitation of motion.  Id. 

Under 38 C.F.R. § 4.45(f), for the purpose of rating disability from arthritis, the only major joints are the shoulder, elbow, wrist, hip, knee and ankle.  Additionally groups of multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities; the interphalangeal, metatarsal and tarsal joints of the lower extremities; the cervical vertebrae; the dorsal vertebrae; and the lumbar vertebrae, are considered groups of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f) (2013).

Diagnostic Code 5271 provides assignment of a 10 percent rating for moderate limited motion of the ankle, and a 20 percent rating for marked limited motion.  38 C.F.R. § 4.71a (2013).  The words "moderate" and "marked," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2013).  Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2013). 

Diagnostic Code 5270 provides ratings based on ankylosis of the ankle.  A 20 percent rating is warranted for ankylosis of the ankle in plantar flexion less than 30 degrees.  A 30 percent rating in warranted for ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.   A maximum 40 percent rating is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity. 

Impairment of a tibia and fibula with slight knee or ankle disability may be assigned a 10 percent evaluation.  Impairment of a tibia and fibula with moderate knee or ankle disability may be assigned a 20 percent evaluation; impairment of a tibia and fibula with marked knee or ankle disability may be assigned a 30 percent evaluation and nonunion with loose motion requiring a brace or malunion may be assigned a 40 percent evaluation. 38 C.F.R. § 4.71a; Diagnostic Code 5262.

During the period prior to January 12, 2005, the Veteran complained of severe right ankle pain, instability, and swelling.  At his December 1998 RO hearing, he testified that he used a cane and wore high-top sneakers to support his ankle.  He said he had fallen due to the ankle instability.

Medical records during this period reflect that he had X-ray evidence of degenerative joint disease (arthritis) of the right ankle.  See January 1999 private medical record from F.E.J., D.O.  On physical examination, he supinated his right ankle slightly when standing.  Dorsiflexion of the right ankle was to 14 degrees, while plantar flexion was to 40 degrees.  There was no joint effusion.

VA and private medical records during this period reflect treatment for right ankle arthritis, with pain.  Records reflect that he sometimes used a cane due to his ankle disability, and wore high-top sneakers.  An air cast ankle brace was recommended in November 1998.

On VA ankle examination in May 2000, he ambulated with a cane, and had a limp on the right side.  He had a little bit of inversion of the right ankle, and swelling on the anterolateral aspect.  He complained of right ankle pain.  He could rise onto his toes and heels while holding on for support.  Dorsiflexion was to 0 degrees and plantar flexion was to 30 degrees, with pain at the extremes.  There was no ankle deformity.  The pertinent diagnosis was residual injury of the right ankle with arthritis.

On orthopedic examination in July 2001, Dr. J. indicated that the Veteran had active plantar flexion of the right ankle to 125 degrees, and dorsiflexion to 100 degrees passively.

In September 2001, Dr. W. indicated that the Veteran had normal range of motion except for decreased dorsiflexion in both ankles.  He had an antalgic gait.

In October 2002, M.S.S., D.P.M., indicated that the Veteran had degenerative joint disease of the right ankle and ankle varus of the right ankle.  She indicated that he had decreased range of motion of the right ankle.

On VA examination in March 2003, range of motion of the right ankle was from 0 degrees to 35 degrees of plantar flexion.  There was pain, soreness and tenderness to palpation, and pain on motion.  He had an antalgic gait and difficulty with toe and heel walking and squatting.  The diagnosis was arthritis of the ankles. 

In an August 2003 statement, the Veteran said he now wore an ankle brace which totally immobilized his right ankle, and that his ankle sometimes gave way.  He also reported severe ankle pain.  He contended that he had 0 degrees of motion in the right ankle due to the brace.

Medical records show that on January 12, 2005, the Veteran underwent a right ankle fusion with bone graft from the proximal tibia.

A March 2005 VA orthopedic clinic note reflects that the Veteran's ankle incision was well-healed, and he had no motion of the ankle joint.  

On VA compensation examination of the ankle in April 2005, the examiner noted that the Veteran was still recovering from his ankle fusion, and was wearing an ankle brace and using crutches.  The examiner indicated that the ankle was fused at 80 degrees, and there was no motion of the ankle.  There was a little residual swelling, pain and tenderness.  The diagnosis was postoperative fusion of the right ankle.  An X-ray study of the right ankle showed a healing fracture of the distal right tibia and fibula, metallic screws in the right ankle, and marked traumatic arthritis of the right ankle joints.  In a June 2006 addendum, the examiner clarified that the Veteran's right ankle was fused in 10 degrees of plantar flexion.

An August 2005 VA orthopedic note reflects that the Veteran reported that he had a 90 percent improvement in right ankle pain when compared with before surgery.  A February 2006 VA orthopedic note reflects that on examination, the Veteran had chronic swelling of the right ankle, and the ankle was well-fused in good position.  He had an antalgic gait.

On VA examination in June 2007, the examiner noted moderate swelling over the right ankle, with tenderness to palpation.  The Veteran complained of pain.  The right ankle was fused and there were 0 degrees of movement of the ankle.

On VA examination in November 2010, the Veteran stated that since his ankle fusion, he had increasing ankle pain, which was worse with weight-bearing activities, and better with rest.  On examination of the right ankle, there was no deformity, giving way, instability, weakness, or incoordination.  There was pain, stiffness, and decreased speed of joint motion.  There was an antalgic gait.  There was tenderness and flare-ups during which the Veteran was reportedly unable to weight-bear.  There was no (0 degrees) ankle and subtalar motion from previous fusion.  The examiner stated that there was fixation of the right ankle at 0 degrees in plantar flexion and 0 degrees in dorsiflexion, and there was stable ankylosis of the right ankle joint.  The ankle was not fixed in abduction, adduction, inversion or eversion.  An X-ray study showed right ankle arthrodesis with increased joint ankylosis.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that during the period prior to January 12, 2005, the Veteran's right ankle disability was appropriately evaluated as 20 percent disabling, the maximum evaluation available under Diagnostic Code 5271 for limitation of motion of the ankle.  The competent and probative evidence of record reflects that the Veteran's right ankle disability was manifested by arthritis and productive of pain and marked limitation of motion throughout this period.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

In reaching this conclusion the Board has considered whether a higher schedular rating under other potentially applicable schedular criteria was warranted during this period.  Diagnostic Code 5270 provides for a higher rating based on ankylosis of the ankle, but the record indicates that the Veteran always had some motion in his right ankle during this period.  Therefore, evaluation under that criteria is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  Diagnostic Code 5262 provides ratings based on malunion or nonunion of the tibia and fibula, and provides that malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code.  However, the evidence during this period does not reflect that the Veteran had malunion of the tibia or fibula.  Thus, Diagnostic Code 5262 is also not for application.

The Board has also considered the provisions in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding pain and functional loss when evaluating limitation of motion. However, the Veteran is already assigned the maximum evaluation of 20 percent based on limitation of motion under Diagnostic Code 5271, and a higher rating for limitation of motion based on pain and functional impairment cannot be awarded. See Johnston, 10 Vet. App. at 85.

In sum, the symptomatology noted in the medical and lay evidence has been adequately addressed by the 20 percent evaluation already assigned under Diagnostic Code 5271 prior to January 12, 2005, and does not more nearly approximate the criteria for a higher schedular rating at any time during the appeal period.  See Hart, supra.  In this regard, there was no evidence of ankylosis of the ankle prior to his ankle fusion surgery.  Thus, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right ankle disability.   As a result, the Board finds that the weight of the evidence is against a schedular rating higher than 20 percent during that portion of the rating period prior to January 12, 2005.

Based on the entire evidence of record, as discussed, the Board finds that the service-connected right ankle disability warrants no more than the currently assigned 20 percent rating.  The Veteran's disability picture is consistent with that of marked limited motion of the right ankle. There has been no showing of ankylosis of the right ankle during this period, nor is there evidence of nonunion of the tibia or fibula to warrant higher ratings under Diagnostic Code 5262 or 5270.  38 C.F.R. § 4.71a.

During the period from December 1, 2005, after his convalescence from right ankle fusion surgery, the Board finds that ankylosis (frozen joint) is clearly demonstrated, and that the right ankle disability is therefore more appropriately rated under Diagnostic Code 5270.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic Code should be upheld if supported by explanation and  evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625,  629 (1992) (indicating that any change in Diagnostic Code must be specifically explained). 

The Board finds that the weight of the competent and probative evidence shows that a higher 30 percent rating is not warranted under Diagnostic Code 5270, as the evidence does not show ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  The April 2005 VA examiner indicated in his June 2006 addendum that the Veteran's right ankle was fused in 10 degrees of plantar flexion.  The September 2010 VA examiner stated that there was fixation of the right ankle at 0 degrees in plantar flexion and 0 degrees in dorsiflexion, and that the ankylosis of the right ankle joint was stable.  There is no evidence of record showing that the right ankle joint is ankylosed in the position required for a higher 30 percent rating under Code 5270.

The evidence clearly demonstrates that the right ankle has not been ankylosed in the position required for an even higher 40 percent rating under Code 5270, and there is no abduction, adduction, inversion or eversion deformity.  The evidence during this period also does not reflect that the Veteran had malunion of the tibia or fibula.  Thus, Diagnostic Code 5262 is not for application.  The 20 percent rating which was previously assigned for the right ankle disability is the maximum 20 percent rating under Code 5271 for limitation of motion, and thus the effects of pain do not affect the rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Throughout the rating period since December 1, 2005, the right ankle disability symptomatology does not more nearly approximate the criteria for a higher schedular rating at any time during the appeal period.  See Hart, supra.   The preponderance of the evidence is against a right ankle rating higher than 20 percent at any time as of December 1, 2005; the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has considered separate ratings for scars.  The Veteran has not however, been noted to have nonlinear scars, or unstable or painful scars to warrant a compensable disability rating under the criteria for rating disabilities of the skin in effect as of October 23, 2008.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7802, 7804 (2013).  Similarly, he has not been shown to have deep scars, scars that cause limitation of motion or limitation of function, or scars that cover an area greater than 144 square inches as would be specifically required to warrant a compensable rating under the criteria for rating disabilities of the skin in effect prior to October 23, 2008.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (2008).

To the extent that the Veteran contends that his non-service-connected right foot symptoms should be considered when evaluating his service-connected right ankle disability, the Board rejects this contention.  Symptoms from any non-service-connected foot disorder (such as pes planus and hallux valgus) may not be used to evaluate the service-connected right ankle disability.  See 38 C.F.R. § 4.14.

Higher Rating for Bilateral Retinal Detachment

The Veteran contends that bilateral eye disability is more disabling than currently evaluated. In April 2006, he contended that his vision was decreasing.

This case arises from an appeal of the initial grant of service connection and assignment of a disability rating for the service-connected eye disability.  The AOJ has rated the service-connected bilateral retinal detachment as 10 percent disabling effective January 30, 2004, and as 20 percent disabling from November 18, 2010, under Diagnostic Codes 6008-6066.

The Board notes that during the pendency of the appeal, the applicable rating criteria for eye disabilities, found at 38 C.F.R. §§ 4.75 to 4.84a, were amended effective December 10, 2008.  The December 2008 revisions are only applicable to claims received by VA on or after December 10, 2008.  See 73 Fed. Reg. 66,543 -66,554 (November 10, 2008).  As the present claim was filed before that date, the changes are not applicable.

Under the former rating criteria as in effect prior to December 2008, according to Diagnostic Code 6009, ratings for unhealed injury of the eye and other diseases of the eyes listed in DCs 6000 through 6009 (uveitis, keratitis, scleritis, iritis, cyclitis, choroiditis, retinitis, recent intra-ocular hemorrhage, and chronic retinal detachment) are to be rated from 10 to 100 percent under the criteria for impairment of visual acuity or field loss, pain, rest-requirements or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent.  38 C.F.R. § 4.84a. 

In making this assessment, the best distant vision obtainable after best correction with glasses will serve as the basis of the rating, except in cases of keratoconus, where lenses are medically required.  38 C.F.R. § 4.75. 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

 A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).  A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078 (2008).  Diagnostic Code 6077 provides a 30 percent rating for impairment of central visual acuity when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 6077 (2008).

The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest rating of 100 percent assignable for visual acuity of just 5/200 in each eye.  38 C.F.R. § 4.84(a), Diagnostic Codes 6063-6078 (2008).

Additionally, the old criteria provided that the Veteran's retinal detachment could be rated alternatively under loss of visual field under Diagnostic Code 6080.  As will be discussed below, throughout the rating period on appeal, the evidence of record does not show impairment of field vision.  Thus, a higher rating is not warranted under this code.

A January 2004 letter from a private physician, C.K.D., MD, reflects that the Veteran had a macula on retinal detachment in the right eye as a result of a posterior vitreous detachment creating retinal tears and lattice degeneration.  He underwent a scleral bucking procedure of the right eye in early January 2004.  One week later, he had symptomatic retinal tears in the lattice degeneration of the left eye and a posterior vitreous detachment.  He had cryotherapy and laser treatment to those areas of retinal tearing.  Dr. D. indicated that on January 19, 2004, his retina was attached in both eyes, and there were no new retinal breaks, tears, or holes.  He said the Veteran was doing well.

By a letter dated in March 2004, Dr. R. indicated that the Veteran's best corrected vision in his right eye was 20/40 with a significant myopic change, and otherwise his examination was significant for early posterior subcapsular opacities in both eyes.  The fundus examination was stable with flat retinae bilaterally.  A March 2004 treatment note reflects that the Veteran's best corrected vision in the left eye was 20/25.  He indicated that the Veteran also had background diabetic retinopathy.

By a letter dated in March 2004, Dr. D. stated that since his treatment in January, the Veteran had been well with 20/50+1 vision in the right eye, and 20/30+2 vision in the left eye.

On VA compensation examination of the eyes in May 2005, the Veteran reported that he had cataract surgery of both eyes less than five years ago.  The examiner indicated that he subsequently had retinal detachment of the right eye, and retinal tears in the left eye, both of which were repaired in January 2004.  He also had early posterior capsular opacity in both eyes and background diabetic retinopathy in both eyes.  The examiner noted that the Veteran had diabetes mellitus.  On examination, visual acuity in the right eye with correction at distance was 20/60 -2/+2, and 20/40 at near.  Visual acuity in the left eye with correction at distance was 20/40 -1/+3, and 20/40 at near.  Pupils were equal, round, and reactive to light with no afferent pupillary defect in either eye.  Extraocular muscle movements were smooth and full in both eyes with no diplopia in any field of gaze.  Visual fields were full in both the right and left eye.  Slit lamp examination was unremarkable.  He had a posterior chamber intraocular lens implant with an open capsule in both eyes.  Intraocular pressure was 12 mm Hg in the right eye and 13 mm Hg in the left eye.  Dilated fundus examination showed a cup-to-disk ratio of 0.50 in both eyes.  The macula was flat with an epiretinal membrane in both eyes and there were focal laser scars in the right eye.  The periphery showed dot hemorrhages in the left eye greater than right eye.  There was also scleral buckle in the right eye, lattice degeneration in the right eye and corneal retinal scars inferotemporal in the left eye.  The diagnoses were old retinal detachment, status post scleral buckle in the right eye, which was at least as likely as not caused by or a result of trauma secondary to falling, and retinal tears status post laser and cryotherapy in the left eye, which was at least as likely as not caused by or a result of trauma secondary to falling.

By a letter dated in March 2006, Dr. D. reiterated many of the findings noted in his prior letters, and stated that the Veteran had retinal detachment surgery in his right eye and laser treatment for retinal tears in the left eye. 
 
On VA compensation examination of the eyes in June 2007, the Veteran complained of decreased vision, and said his vision was worse as the day progressed.  He did not complain of diplopia.  On examination, there was no evidence of visual field deficit.  Visual acuity in the right eye with correction at distance was 20/50, and 20/70 at near.  Visual acuity in the left eye with correction at distance was 20/25, and 20/30 at near.  The diagnosis was successfully treated bilateral retinal tears in both eyes and detachment in the right eye, and diabetes mellitus without diabetic retinopathy.

Subsequent VA outpatient treatment records reflect that he received ongoing private follow-up treatment for retinopathy. 

By a letter dated in September 2010, a private physician, D.W.K., MD, stated that the Veteran was treated with pneumatic retinopexy in September 2010.  A gas bubble was placed in his left eye which could interfere with the Veteran's work.

On VA examination on November 18, 2010, the examiner indicated that the claims file was reviewed.  The examiner noted that six to eight weeks ago, the Veteran had re-detached the retina in his left eye.  Currently, there was no complaint of diplopia, and no evidence of visual field deficit.  Visual acuity in the right eye with correction at distance was 20/70-2, and 20/200 at near.  Visual acuity in the left eye with correction at distance was 20/50, and J5 at near.  EOM was full in both eyes.  Intraocular pressure was 16 in the right eye and 14 in the left eye.  On slit light examination, there was blepharitis in both eyes, thin and clear cornea in both eyes, quiet anterior chamber in both eyes, the iris was round and regular in both eyes, and there was an intraocular lens.  In the left eye, there was a vitreous hemorrhage.   In the right eye, there was flat macula with ERM, normal vessels, 360 degree scleral buckle, and focal laser.  In the left eye, there was peripapillary atrophy, a flat macula, and normal vessels, superotemporal PRP, and interiotemporal PRP with retinal atrophy.  The diagnoses were successfully treated retinal detachment in both eyes, with continued healing from recent left eye surgery, and pseudophakia in both eyes.

As discussed above, the evidence of record does not show impairment of field vision, or diplopia. Thus, a higher rating is not warranted under any of the rating codes governing impairment of field vision. 

During the period prior to November 18, 2010, the Board finds no basis to grant a higher 20 percent rating for the Veteran's bilateral retinal detachment based upon decreased central visual acuity, because the preponderance of the competent and credible evidence demonstrates that his decreased visual acuity was no worse than 20/60 during this period.  At no time did the central visual acuity impairment approach the levels required for assignment of an evaluation in excess of the currently assigned 10 percent rating during this period.

During the period from November 18, 2010, the Board finds no basis to grant a higher 30 percent rating for the Veteran's bilateral retinal detachment based upon decreased central visual acuity, because the preponderance of the competent and credible evidence demonstrates that his decreased visual acuity was no worse than 20/70 during this period.  At no time did the central visual acuity impairment approach the levels required for assignment of an evaluation in excess of the currently assigned 20 percent rating during this period.

The Board finds that a higher disability rating is not warranted under any other pertinent Diagnostic Code.

The Board has considered the Veteran's statements that his bilateral retinal detachment is worse than reflected by the current staged ratings.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is not, however, competent to identify a specific level of disability of his bilateral retinal detachment according to the appropriate diagnostic codes, or to identify the etiology of any decreased visual acuity. 

Such competent evidence concerning the nature and extent of the Veteran's bilateral retinal detachment has been provided by the VA and private medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  The Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony). 

For these reasons and bases, the Board finds that the evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2013). Instead, the preponderance of the evidence is against this claim for a higher rating for bilateral retinal detachment and it must be denied. 

Extraschedular Consideration 

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's right ankle disability (mainly pain, tenderness and limitation of motion) and bilateral eye disabilities (decreased visual acuity) are contemplated by the applicable rating criteria.  Here, the ankle rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for more severe symptomatology (levels of ankylosis or malunion of the tibia and fibula) than is shown by the evidence.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270-5274.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional 
loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture for his ankle.  Similarly, the eye rating criteria fully contemplate the symptoms of his eye disability (decreased visual acuity).  The effects of the Veteran's right ankle and eye disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).   

Finally, the Board notes that under Johnson v. McDonald, ___ F.3d ___, No. 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Secondary service connection for bilateral CMC joint arthritis of the left and right thumbs is granted.

An increased rating in excess of 20 percent is denied for the service-connected right ankle disability during the periods prior to January 12, 2005 and as of December 1, 2005.

Prior to November 18, 2010, a higher initial rating in excess of 10 percent for service-connected bilateral retinal detachment is denied.

From November 18, 2010, a higher initial rating in excess of 20 percent for service-connected bilateral retinal detachment is denied.


REMAND

With regard to the issue of entitlement to service connection for arthritis of the hands (other than the thumbs), although further delay is regrettable, the Board finds that further development is required prior to adjudication of this claim.

A United States Court of Appeals for Veterans Claims (Court) or Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  This case has been remanded previously, in an effort to obtain an adequate VA medical examination and medical opinion regarding the etiology of the Veteran's current arthritis of the hands.  Some development was completed, and the case was subsequently returned to the Board.  Unfortunately, there was not adequate compliance with the remand directives, so another remand is required.  Id. 

The Board previously remanded the claim for service connection for arthritis of the hands for a VA examination and opinion as to the etiology of this condition.  A VA examination was conducted in November 2010, and the examiner opined that the Veteran's degenerative arthritis of the fingers and bilateral first carpal metacarpal (CMC) joints that is less likely than not caused by his cane use due to his painful ankles.  However, the examiner did not provide a medical opinion as to whether any arthritis of the hands was aggravated by the service-connected ankle disabilities, or directly incurred in service, as directed in the Board's September 2010 remand.  Moreover, the opinion is not supported by an adequate rationale.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  This failure renders the VA examination inadequate and a remand is necessary in order to comply with the directives of the prior remand.  Stegall, supra.

The Board finds that another VA medical nexus opinion is needed with a review of the claims file, medical evidence and lay evidence, and an adequate supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (VA's duty to assist a Veteran with a claim includes providing an adequate examination when such an examination is indicated as necessary).

Relevant ongoing relevant VA or private medical treatment records must be obtained and considered.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained and considered if they could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, obtain any outstanding relevant VA and private records of treatment for hand arthritis (that are not already on file) and associate them with the paper claims file or electronic claims file.

2.  Upon receipt of all additional records, forward the claims file to an appropriate  VA examiner to obtain an additional medical nexus opinion concerning the etiology of the current arthritis of the hands (other than the thumbs).

The claims file, including a complete copy of this remand (and any additional evidence obtained on remand), must be made available to and reviewed by the examiner for the pertinent medical and other history.

(a)  What is the likelihood (very likely, as likely as not, or unlikely) that any current arthritis of the hands is directly related to the Veteran's military service or dates back to his service? 

(b)  What is the likelihood (very likely, as likely as not, or unlikely) that the Veteran's already service-connected ankle disabilities (or the prior extended use of a cane for the ankle disabilities) caused or is aggravating any current arthritis of the hands? 

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms. If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  If any requested information cannot be provided without resort to speculation, indicate whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason. 

The examiner must identify the facts relied on for all opinions provided and give a full explanation as to why those particular facts support the conclusion. 

3.  Review the medical report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


